ACCEPTED
                                                                                                12-15-00168-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           9/15/2015 1:50:49 PM
                                                                                                      Pam Estes
                                                                                                         CLERK

                          IN THE COURT OF APPEALS
                        TWELFTH APPELLATE DIVISION
                               STATE OF TEXAS                                FILED IN
                                                                      12th COURT OF APPEALS
                                                                           TYLER, TEXAS
TAZZIE MAE GRAY,                          §                           9/15/2015 1:50:49 PM
   APPELLANT                                   §                             PAM ESTES
                                               §                               Clerk
       v.                                      §            No. 12-15-00168-CR
                                               §
THE STATE OF TEXAS,                            §
   APPELLEE                                    §


                           APPELLANT’S MOTION FOR
                       EXTENSION OF TIME TO FILE A BRIEF


TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through his attorney Dean Watts, and who

tenders this motion for an extension of time to file the Appellant’s brief, pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 38.6(d). In support of this motion, the Appellant

would show the following:

                                               I.

       The Appellant’s brief was due to be filed on September 9, 2015.

                                              II.

       The Appellant’s brief was filed on August 13, 2015, but was rejected because it was

a pdf file and not a pdf readable file.

                                              III.

       The extension of time to file is not requested for the purpose of an improper delay

but so that the Appellant may adequately address the proper appellate issues.
       WHEREFORE, premises considered, the State respectfully requests that the Court

grant the instant motion and extend the time for filing the Appellant’s brief for 30 days.

                                                    Respectfully submitted,

                                                    /s/ Dean Watts
                                                    Dean Watts
                                                    Attorney for Appellant
                                                    State Bar Number 24003143
                                                    120 East Pilar Street
                                                    Nacogdoches, Texas 75961
                                                    (936) 559-9288
                                                    Fax (936) 559-0959

                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document was served upon the
attorney for the State on 9-15-15.

                                                    /s/ Dean Watts
                                                    Dean Watts, Attorney for Appellant




                                                                                                2